Citation Nr: 0712115	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-34 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

By a February 2006 decision, the Board determined that new 
and material evidence had been submitted, and the claim for 
service connection for degenerative disc disease of the 
lumbar spine was reopened.  The Board, however, also 
determined that additional development was needed as to the 
underlying claim for service connection and remanded the 
claim for additional development.  The requested development 
having been accomplished, the case has been returned to the 
Board for appellate review.


FINDING OF FACT

The medical evidence does not include current diagnoses with 
respect to degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbar spine is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one that requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A review of the veteran's service medical records reflects 
that, in 1944, he complained of and was treated for recurrent 
back pain as a result of lifting a floor section in a 
"Pacific Hut."  The veteran's December 1945 report of 
separation examination notes his history of back injury in 
March 1944 and reflects that his spine and extremities were 
normal upon clinical evaluation.  

Although the veteran's service medical records show treatment 
for his claimed disorder and, thus, provide evidence in 
support of his claim for service connection; the most recent 
medical evidence of record, the October 2006 VA examination 
report, includes the impression that the veteran had a normal 
examination of the lumbar spine for a 92 year old.  This 
examination report includes the opinion that the veteran's 
recent low back symptoms, which are now resolved, are fully 
the result of a fall in 2005 and have no relationship 
whatsoever to a back strain which occurred in service in the 
mid 1940s.  

This examination report reflects review of the veteran's 
medical history and the Board finds this report is entitled 
to great probative weight.  This opinion is also supported by 
the post service medical record which reflects that the 
veteran's initial post service treatment for back complaints 
was not until March 1986, approximately 42 years after his 
discharge from active duty service; thereby, providing more 
evidence against this claim.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

It is acknowledged that a December 2002 statement from the 
veteran's private physician notes that the veteran reported a 
history of back injury in service in 1944.  This physician 
also notes that the veteran "claims he has continued to have 
trouble with his back ever since the injury" and concludes 
that it is as likely as not that the injury to the veteran's 
back on active duty in 1944 is the cause of his continued 
back pain noted today.  

In evaluating the probative value of competent medical 
evidence, the Court has stated that the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1994).

Accordingly, the Board finds that the VA examination opinion 
is more complete and thorough than that of the veteran's 
private physician.  The VA examination report was based upon 
a through review of the claims folder and the VA examiner 
offered a thorough discussion and extensive support for his 
opinion.  In contrast, the opinion of the veteran's private 
physician is based on the veteran's account of his in service 
injury and post service symptomatology.  Therefore, the Board 
finds that the opinion of the VA examiner is more probative 
than the statement of the veteran's private physician.  

In any event, even if the Board were to assume the veteran 
has a current back disorder, the Board finds that the post-
service medical record, indicating a approximately 50 year 
gap between service and evidence of a current back disorder, 
weighs heavily against the veteran's claim.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The post-
service medical record is found to provide strong evidence 
against this claim. 

While the veteran may have injured his back in service, there 
is simply no reason to believe that this injury has caused a 
current disorder, and significant evidence against such a 
finding. 

Upon consideration of the foregoing, the Board further finds 
that the most competent medical evidence in this case leads 
to the conclusion that the veteran does not have current 
diagnoses with respect to degenerative disc disease of the 
lumbar spine.  Service connection for this disorder is not 
warranted and the veteran's claim is denied.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in March 
2002 and provided to the veteran prior to the October 2002 
rating decision on appeal satisfies the duty to notify 
provisions as it discusses the criteria with respect to the 
veteran's claim for service connection as well as when to 
submit evidence to protect his entitlement to benefits from 
the earliest possible date.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the veteran's claim, 
including VA and private treatment records, the October 2006 
report of VA examination, and the veteran's written 
communications which adequately addresses the requirements 
necessary for evaluating the claim decided herein.  As there 
is no indication or allegation that relevant evidence remains 
outstanding and the veteran's claim was remanded by the Board 
in February 2006 for additional development, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for service connection, his claim 
was subsequently readjudicated in a November 2003 statement 
of the case and a November 2006 supplemental statement of the 
case, and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


